Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered August 7, 1995, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
*831Ordered that the judgment is. affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea without conducting a hearing (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520; People v Andrews, 207 AD2d 406). In addition, the defendant’s waiver of his right to appeal forecloses review of his claim that the sentence imposed was excessive (see, People v Allen, 82 NY2d 761; People v McKnight, 245 AD2d 390). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.